The case was instituted to try the question of the defendant's right to hold the plaintiff as a slave, and was submitted as on certain facts agreed.
The plaintiff was once the slave of Edward Williams, and *Page 29 
is now the slave of the defendant, unless he has been emancipated. He claims to have been emancipated in due form of law, under proceeding of which, the following is a summary:
First. A petition filed by Benjamin Jarman, addressed to the Superior Court of Onslow, setting forth that the petitioner, himself, had been the slave of John Jarman; that he had been manumitted by the County Court of Onslow for meritorious services; that he had a child while in bondage, named David; that the said David was, at the filing of the petition, about thirty years old; that he had been distinguished for honesty, industry and fidelity to his master; that his said master, Edward Williams, had been offered a large sum of money for him, but had refused, on account of the excellent conduct of David to take it, and had sold him to his father, the petitioner, for a reduced price. The prayer was for the emancipation of David.
Secondly. The affidavit of Edward Williams, stating that he had owned David for about thirty years; that during the whole of the time, his conduct had been in the highest degree exemplary and meritorious; that he had reposed unusual confidence in him, and his conduct had always been satisfactory; that the affiant had sold David to his father, Benjamin, at a reduced price, after having refused a very large offer from another, and that this was because he would not sell to any but his father.
Thirdly. The judgment of the Superior Court of Onslow, September Term, 1822, reciting that "whereas it had been made to appear to the Court that the said David, for his meritorious services, hath merit to be liberated, it is ordered by the Court that the said slave may be so liberated and set free."
Bonds were given as were required by the law then existing on the subject of emancipation. The bond to the Governor, conditioned for the good behavior of David, was signed by the former owner, Edward Williams. Full copies of all which proceedings are set out in the case. The said David further claims his freedom on the ground that he has acted and been considered as a free man ever since the year, 1822, up to the *Page 30 
time of the trespass complained of in this suit, April 1857, and it is admitted that he so acted and was considered. Benjamin Jarman was a slave at the time of filing his petition for the emancipation of his son David, and it was insisted that he could not own, and therefore could not emancipate the plaintiff.
Upon the consideration of the case, the Court being of opinion with the plaintiff, gave judgment that he recover one dollar and his costs, from which judgment the defendant appealed.
The plaintiff upon the trial placed his claim to freedom upon two grounds: First, a regular act of emancipation in the year 1822, according to the then existing law. And, secondly, that from the year 1822, he had for more than thirty years acted as, and been reputed to be, a freeman. His Honor decided in his favor in the Court below, but whether upon both the grounds, or upon one only, and if upon one only, then upon which, does not appear. The record of the Superior Court of Onslow county, at September Term, 1822, showing a license to Benjamin Jarman, (who was represented in his petition to be the owner, as well as the father of the plaintiff,) to emancipate him, appears to be regular and complete, and that, together with what is shown to have been done by the petitioner under it, would seem to be all that could be required to establish the plaintiff's right. But it is insisted by the defendant, that as, at the time when Benjamin Jarman filed his petition, he was, himself a slave, he could not own, and therefore, could not emancipate the plaintiff. The answer to that objection is furnished by what appears among the proceedings on the petition for emancipation. It is admitted that the plaintiff once belonged to one Edward Williams, and his affidavit is exhibited as the testimony by which the meritorious services of the plaintiff were proved, and in *Page 31 
that, the affiant further states that he had sold the plaintiff to his father, the petitioner, at a reduced price, after having been offered a higher price by others. The same person soon afterwards became one of the sureties of the plaintiff for his good behavior, in a bond which recited that he had been duly emancipated by the Superior Court of Law for Onslow county, as has been before stated. Now, if Benjamin Jarman were a slave when his petition was filed, the sale of the plaintiff to him by his owner, Williams, did not divest the title of the latter, and that title was undoubtedly divested in favor of the plaintiff, either by his acts in connection with the proceedings of the Court, or by his long acquiescence afterwards. With a slight alteration of the language used by this Court in the somewhat similar case of Allen v. Allen, Busbee Rep. 60, we say, that surely, after such a distinct acknowledgement by the owner, that the plaintiff had been emancipated, and he and all other persons had treated and regarded him as free for more than thirty years, every presumption ought to be made in favor of his actual emancipation according to all the requirements of law. See Cully v. Jones, 9 Ired. Rep. 168, Stringer v.Bircham, 12 Ired. Rep. 41.
PER CURIAM.                                    Judgment affirmed.